DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species B of Figures 13-18 in the reply filed on March 24, 2021 is acknowledged.  The traversal is on the ground(s) that the applicant disagrees with the categorization of claims.  While the Applicant agrees claims 7-16 recite various aspects of a pawl, shown in Figs 13-18, they argue the remaining claims are generic.  Upon further examination, this is found partially non-persuasive.  Claim 3 requires door-mounted latch feature contact with only the floating catch carrier (a Species A limitation) whereas claim 18 allows door-mounted latch feature contact with either the catch or the floating catch carrier (a generic limitation).  Therefore, the species election of Species B (Figs 13-18, claims 7-16) will be examined with remaining claims 1-2 and 17-20 being considered generic and claims 3-6 being withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 43, line 8, lower alignment block has same reference character as upper alignment block.   
Paragraph 48, line 1, reference to “FIGS. 37” missing separating hyphen between “3” and “7”.
Paragraph 49, line 16, reference to “FIG. 9to” missing space between “9” and “to”.
Paragraph  51, line 5, receptacle incorrectly marked with reference character “11”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Promutico, WO 2014061044 A2
Regarding claim 1, Promutico teaches an appliance door latch system of an appliance for latching an appliance door to secure the appliance door in a door closed position in which the door is held against an appliance housing to cover an appliance housing opening and for unlatching the appliance door to release the appliance door to permit movement of the appliance door away from the appliance housing to a door open position that exposes the appliance housing opening (page 1, lines 3 to page 2, line 28), the appliance door latch system comprising: a door-mounted latch feature (7) supported by and is moveable with the appliance door (P) toward and away from the appliance housing when the appliance door is moved between the door closed and open positions (page 7, lines 2-7); a latch mechanism (1) adapted to receive the door-mounted latch feature to secure the appliance door in the door closed position and release the door-mounted latch feature to release the appliance door to permit movement of the appliance door to the door open position (page 7, lines 2-7), the latch 
Regarding claim 2, Promutico teaches the appliance door latch system of claim 1, wherein the pre-latching catch alignment system (comprising 3, 4, and 53; Fig 1) includes a floating catch carrier (3) that supports the catch (5) and at least a portion of which is movable with respect to the appliance housing when at least one of the floating catch carrier and the catch engages the door-mounted latch feature (page 7, lines 25-33).
Regarding claim 7, Promutico teaches the appliance door latch system of claim 2, wherein the catch provides a pawl (Fig 1) that includes: a pawl body (5) that is connected to the floating catch carrier (3); and a pawl claw (52) that extends from the pawl body and selectively engages the door- mounted latch feature to latch the appliance door in the door closed position (page 7, lines 16-21).
Regarding claim 8, Promutico teaches the appliance door latch system of claim 7 wherein the pawl (5) is movable between: a pawl lowered position in which a tip of the pawl claw (52’) extends downwardly beyond a lower surface of the floating catch carrier to define a first tip position (Fig 7); and a pawl raised position in which the tip of the pawl claw defines a second tip position that is raised relative to the first tip position (Fig 5).
Regarding claim 9, Promutico teaches the appliance door latch system of claim 8, wherein movement of the pawl from the pawl lowered position to the pawl raised position is defined by an upward pivoting movement of the pawl with respect to the floating catch carrier (movement of 52’ from Fig 7 to Fig 5).
Regarding claim 10, Promutico teaches the appliance door latch system of claim 9, wherein the pawl is biased toward the pawl lowered position (Fig 7; page 7, line 22 – page 8, line 12).
Regarding claim 11, Promutico teaches the appliance door latch system of claim 7, wherein the pawl (5) is movable between: a pawl retracted position in which the pawl body is arranged relatively farther inward relative to the appliance housing (Fig 5); and a pawl extended position in which the pawl body is arranged relatively farther outward relative to the appliance housing (Fig 7).
Regarding claim 12, Promutico teaches the appliance door latch system of claim 11, wherein a translation joint (34) is defined between the pawl (5) and the floating catch carrier (3) that is adapted to allow relative movement between the pawl and the floating catch carrier and guide the movement of the pawl between the pawl retracted and extended positions (see movement of 5 between Fig 5 and Fig 7).
Regarding claim 13, Promutico teaches the appliance door latch system of claim 12, wherein the translation joint (34) includes a slot that extends longitudinally along the floating catch carrier (Fig 1) and provides a pathway along which the pawl is movable while moving between the pawl retracted and extended positions (see movement of 5 between Fig 5 and Fig 7).
Regarding claim 14 Promutico teaches the appliance door latch system of claim 13, wherein the translation joint (34) includes a pin (53) that extends transversely through and is longitudinally movable within the slot in the floating catch carrier and connects the pawl to the floating catch carrier (Fig 1) so that the pawl and pin move in unison longitudinally along the slot in the catch carrier (see movement of 5 between Fig 5 and Fig 7; page 6, lines 8-11).
Regarding claim 15 Promutico teaches the appliance door latch system of claim 14, wherein the pin (53) of the translation joint (34) defines a pivot axis of the pawl so that the pawl is urged into both a translation movement toward the pawl extended position and a pivot movement during an appliance door unlatching event in which the striker is withdrawn from the latch mechanism positions (see movement of 5 between Fig 5 and Fig 7).
Regarding claim 16 Promutico teaches the appliance door latch system of claim 9, wherein the pawl (5) is biased toward the pawl retracted position (Fig 5; page 7, line 22 – page 8, line 12).
Regarding claim 17, Promutico teaches a dishwasher comprising: a dishwasher housing providing an opening for accessing an interior of the dishwasher (page 1, lines 5-13); a door (P) movable between a door closed position in which the door covers the dishwasher housing opening and a door open position in which the door is moved away from the dishwasher housing to uncover the dishwasher housing opening (paragraph 57 Abstract); a door-mounted latch feature (7) mounted to the door for holding the door in the door closed position (page 6, lines 22-25; page 7, lines 2-7); a height-correcting latch mechanism (1, Fig 1) adapted to receive the door-mounted latch feature to secure the door in the door closed position and release the door-mounted latch feature to release the door to permit movement of the door to the door open position (Figs 1-4; page 7, lines 2-7, 12-15), the latch mechanism including: a catch (5) that is selectively engageable with the door-mounted latch feature for holding the door in the door closed position and moveable to release the door to the door open position (Figs 7, 5); and a floating catch carrier (3) that supports the catch and at least a portion of which is movable with respect to the dishwasher housing to automatically provide height adjustment of the catch to vertically align the catch with the door-mounted latch feature during a door latching event in which the door- mounted latch feature is inserted into the latch mechanism (Figs 10-12).
Regarding claim 18 Promutico teaches the dishwasher of claim 17, wherein the floating catch carrier (3) is pivot mounted relative to the dishwasher housing (on 33 in 34) and biased downwardly so that the vertical alignment of the catch with the door-mounted latch feature is provided by the catch carrier pivoting upwardly in response to engagement of the door- mounted latch feature and at least one of the catch and the floating catch carrier while the door-mounted latch feature slides under the catch carrier during the latching event (page 9, lines 2-22; Figs 9-12, 7).
Regarding claim 19, Promutico teaches the dishwasher of claim 18, wherein the floating catch carrier (3) defines an inner pivot joint (23) at which the floating catch carrier can pivot with respect to the dishwasher housing (movement between Figs 9 and  10) and an outer pivot joint (34) at which the catch (5) can pivot with respect to the floating catch carrier away from a resting state position to accommodate at least one of the door latching event in which the door-mounted latch feature is inserted into the latch mechanism and a door unlatching event in which the door-mounted latch feature is withdrawn from the latch mechanism (movement between Figs 5, 7; movement between Figs 8, 5).
Regarding claim 20, Promutico teaches the dishwasher of claim 19, wherein the floating catch carrier (3) includes a slot (34) and the catch (5) is movably mounted with respect to the slot providing movable mounting of the catch to the floating catch carrier to accommodate longitudinal translational movement of the catch along the slot (movement between Figs 5, 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ala, US 20060033346, teaches a latch device for a door of an electric household appliance in particular a dishwashing machine.
Akright, US 6155616, teaches a locking mechanism and closure assembly including the same.
Bassi, WO 2008096222 A2, teaches blocking device for the door of an electric household appliance.
Bauriedl, US 20120119522, teaches a door latch for an electrical household appliance.
Collucci et al., US 20160138809, teaches a door lock device.
Elick, US 6390518, teaches a latching mechanism for an appliance door.
Harrer, DE 102004061231 B3, teaches a method for locking an oven door.
Kowaleswski et al., US 6152500, teaches a self-aligning latch.
Kropf, US 5174618, teaches a door latch assembly.
Kurosaki et al., US 5401067, teaches a latch device.
Li, US 20150035295, teaches a door latch and a dishwasher mounted with the door latch.
Nannt et al., GB 2193525 A, teaches a door closure for a household appliance.
Neumann, US 20080042447, teaches a door latch device for a domestic appliance, in particular for a dishwasher.
Onderka et al., US 6145898, teaches a door locking device for electric apparatus.
Osvatic et al., US 9370294, teaches a stored energy gasket-compressing latch with reduced rotational friction.
Park et al., US 20170188785, teaches a lock and home appliance having the same.
Promutico, EP 1469147 A2, teaches a device for locking and unlocking the door of an electric household appliance. 
Promutico et al., US 8733802, teaches a door locking device for locking the door of a household appliance.
Schmitz, US 2931205, teaches a latch mechanism.
Schwenk et al., DE 102011075554 A1, teaches a household appliance closing element
Spiessl, US 6290270, teaches a door lock for an electric household appliance.
Stickel et al., WO 2006111501 A1, teaches closing mechanism for a household appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3675